[Cite as In re M.A.P., 2013-Ohio-655.]



                                     IN THE COURT OF APPEALS

                           TWELFTH APPELLATE DISTRICT OF OHIO

                                         BUTLER COUNTY




IN THE MATTER OF:                               :
                                                       CASE NOS. CA2012-08-164
        M.A.P.                                  :                CA2012-08-165

                                                :              OPINION
                                                                2/25/2013
                                                :

                                                :



              APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                              JUVENILE DIVISION
                             Case No. JN2009-0456



Michael T. Gmoser, Butler County Prosecuting Attorney, Lina N. Alkamhawi, Government
Services Center, 315 High Street, 11th Floor, Hamilton, Ohio 45011, for Butler County
Children Services

Dawn S. Garrett, 7865 Paragon Road, Suite 107, Centerville, Ohio 45459-2748, for
appellant, S.V.

Manuel Hernandez, 810 Sycamore Street, Suite 511, Cincinnati, Ohio 45202, for appellant,
G.H.

Tracy A. Washington, 10 Journal Square, 3rd Floor, Hamilton, Ohio 45011, guardian ad litem



        PIPER, J.

        {¶ 1} Appellants, the biological parents of M.P. (Mother and Father), appeal the

decision of the Butler County Court of Common Pleas, Juvenile Division, granting permanent
                                                                      Butler CA2012-08-164
                                                                             CA2012-08-165

custody of their child to the Butler County Department of Job and Family Services (BCDJFS

or the Agency).

       {¶ 2} On December 15, 2009, BCDJFS filed a complaint alleging abuse, neglect, and

dependency. A shelter care hearing was held two days later, and a magistrate granted an

emergency order, granting temporary custody of M.P. to BCDJFS. The magistrate also

issued a no-contact order between M.P. and her parents. Mother and Father were both

present at the hearing, and were represented by the same counsel. The magistrate

questioned the prudence of having one attorney represent both Mother and Father, but

counsel stated that no conflict was present, and that joint representation was warranted.

Mother and Father continued to be represented by the same attorney.

       {¶ 3} On February 3, 2010, the magistrate held a full hearing on the Agency's

complaint of abuse, neglect, and dependency. The Agency filed the complaint after a local

hospital reported that M.P. had been brought in by her parents because of a fever and

incessant crying. X-rays revealed that M.P. had suffered multiple bone fractures that had

occurred at different times and that were healing at different intervals. At five months old,

M.P. had several broken bones, including four broken ribs, a spinal fracture, left and right

femur factures, and left and right tibia fractures. She also had a bruise on her abdomen.

Upon her placement in foster care, M.P. had to be handled in a certain manner to avoid

causing her pain when being lifted, changed, and carried. M.P.'s various injuries took four to

six weeks to heal, and the child attended physical therapy for seven months or more to fully

recover, and was developmentally delayed in areas such as crawling because of the injuries.

       {¶ 4} The child also suffered other physical impairments. She was forced to wear a

helmet for several months because her head was flat from the amount of time she spent lying

down. M.P. also had a flap on her tongue that did not allow her to lift her tongue in order to

eat anything other than liquid from a bottle. Mother and Father knew about the condition
                                             -2-
                                                                       Butler CA2012-08-164
                                                                              CA2012-08-165

upon the child's birth and were advised to rectify the situation immediately, but did not do

anything to remedy M.P.'s physical impairment. Instead, the foster family took the child to

have her tongue repaired so that she could begin to eat solid food.

         {¶ 5} At the adjudication hearing, Mother and Father stipulated that M.P. was an

abused child, and allegations that the child was neglected and dependent were dismissed.

Although Mother and Father stipulated to the abuse, neither articulated which party was

responsible for the abuse nor indicated how the child had received such extensive injuries

while in their care. Part of the stipulation of abuse included the express statement that no

perpetrator be named.

         {¶ 6} Father stated that he had no knowledge of how M.P. was injured, but did state

that on one occasion, he accidentally dropped the child onto a store parking lot while trying to

remove the child from her car seat. Although Father stated the dropping was accidental, he

admitted that he did not take the child to the hospital for several days, and finally took her

only because she cried every time they picked her up. Mother, though she knew that Father

had allegedly dropped the child, also failed to seek medical care for the child.

         {¶ 7} After M.P. was adjudicated abused, Mother and Father were given a case plan

by BCDJFS in order to facilitate reunification. The case plan included counseling for both

parents, as well as parent education classes. Mother and Father worked on aspects of the

case plan in the months that followed the adjudication hearing. The magistrate also lifted the

no-contact order and Mother and Father were permitted to have supervised visits with the

child.

         {¶ 8} On February 10, 2011, the Agency filed for permanent custody of M.P. During

a pretrial hearing on the permanent custody motion, the magistrate once again raised

concerns regarding a possible conflict arising from the same counsel representing both

Mother and Father. Shortly thereafter, the magistrate appointed new counsel for Mother.
                                              -3-
                                                                      Butler CA2012-08-164
                                                                             CA2012-08-165

Father retained the same counsel after Mother acknowledged and waived any conflicts in

relation to counsel continuing to represent Father.

        {¶ 9} Father asked the agency that his adult son and his son's girlfriend be

considered as a placement option for M.P. However, the Agency conducted a home study

and found that placement with the son would not be possible because the Agency was not

able to complete a comprehensive background check due to the son's illegal-alien status and

not having fingerprints on file. Also, the son resided with Mother and Father part of the time,

which was an unsafe environment for the child. The Agency also questioned who would care

for the child if the son or the son's girlfriend were working. None of Mother or Father's

relatives from Mexico filed any motions regarding custody of M.P., even though they were

aware that the Agency had obtained temporary custody of the child. The only help offered by

Mother's family was to advise Mother to seek assistance from the Mexican Consulate. When

Mother contacted the Consulate, they advised her that there was nothing they could do to

help.

        {¶ 10} Both Mother and Father are Mexican and have issues speaking and

understanding English.     The magistrate appointed interpreters before and during the

adjudication hearing and permanent custody trial, but none were requested during the shelter

care hearing, as Mother and Father's counsel indicated that neither party required an

interpreter because they agreed that the child had injuries and would require removal from

their home. However, the magistrate appointed different interpreters who aided Mother and

Father during the adjudicatory and permanent custody hearings. One interpreter appointed

during the permanent custody hearing was later replaced because there were questions as to

whether the interpreter was accurately conveying Mother and Father's testimony. However,

the other previous and subsequent interpreters all translated accurately at the various stages

of the proceedings.
                                              -4-
                                                                       Butler CA2012-08-164
                                                                              CA2012-08-165

       {¶ 11} During the permanent custody trial, the magistrate heard evidence of M.P.'s

injuries and the physical challenges she faced as a result. Father reiterated that he had

dropped the child on the parking lot pavement when trying to remove her from her car seat.

Mother indicated, for the first time, that Father was abusive toward her, had dropped the child

on multiple occasions, and grabbed the child from her arms during an argument. However,

Mother also testified that she never saw Father harm the child, and that she did not know

how the child received her injuries.

       {¶ 12} The magistrate also heard evidence that M.P. began living with the foster family

in December 2009, has thrived since being placed there, and is bonded with the foster family.

The foster mother also testified that the family wants to adopt M.P.

       {¶ 13} The magistrate heard evidence that Mother and Father worked cooperatively

with the Agency to complete the case plan, and that they participated in visits with the child.

The magistrate heard evidence that the child reacted negatively to the visits at first, such as

becoming fussy, changing the expression on her face, and even pulling away from Mother

when she tried to touch her. However, the child became more relaxed in Mother and Father's

presence as the visits progressed over the next nine to ten months. While the magistrate

heard evidence that Mother and Father complied with the case plan put in place to facilitate

reunification, several obstacles remained that hindered reunification because neither Mother

nor Father would indicate how M.P. had been injured.

       {¶ 14} The Agency's caseworkers testified that reunification was too high a risk based

upon the fact that the source of the child's extensive injuries remained undetermined.

Without knowing how the injuries occurred, the Agency could not create a holistic case plan

to combat all issues that may have led to the injuries, such as Mother or Father's possible

anger management issues, psychological issues, substance abuse, or family dynamics.

Without knowing the underlying cause of the child's injuries, the originally formulated case
                                              -5-
                                                                      Butler CA2012-08-164
                                                                             CA2012-08-165

plan could not address the main issue facing the child: how to protect her from future injury.

The child's guardian ad litem (GAL) also suggested that BCDJFS receive permanent custody

because of the risk of placing the child with Mother and Father without knowing that the

issues leading to the child's injuries had been addressed successfully.

       {¶ 15} The magistrate granted the Agency's permanent custody motion, and Mother

and Father's parental rights were terminated. Both parents then filed objections. The

juvenile court overruled the objections and adopted the magistrate's findings and conclusions

in full. Mother and Father now appeal the juvenile court's decision granting the Agency

permanent custody. Although Mother and Father filed separate appeals, we will address the

appeals together for the purposes of writing this single opinion, and address combined

arguments whenever possible for ease of discussion.

       {¶ 16} Father's Assignment of Error No. 1:

       {¶ 17} THE TRIAL COURT ERRED IN GRANTING THE BUTLER COUNTY

DEPARTMENT OF JOB AND FAMILY SERVICES, CHILDREN SERVICES DIVISIONS'

MOTION FOR PERMANENT CUSTODY AS IT WAS AGAINST THE MANIFEST WEIGHT

OF THE EVIDENCE TO GRANT IT.

       {¶ 18} Mother's Assignment of Error No. 3:

       {¶ 19} THE COURT ERRED AS A MATTER OF FACT AND LAW AND ABUSED ITS

DISCRETION WHEN IT FOUND TERMINATING THE PARENTAL RIGHTS OF APPELLANT

TO BE IN THE CHILD'S BEST INTERESTS AND TERMINATED THE PARENTAL RIGHTS

OF APPELLANT BECAUSE SUCH WAS NOT THE ONLY MEANS OF OBTAINING A

LEGALLY SECURE PLACEMENT FOR THE CHILD AND/OR BECAUSE PERMANENT

CUSTODY WAS NOT IN THE CHILD'S BEST INTERESTS.

       {¶ 20} Mother's Assignment of Error No. 4:



                                             -6-
                                                                         Butler CA2012-08-164
                                                                                CA2012-08-165

       {¶ 21} THE COURT'S DECISION AND ORDER OF PERMANENT CUSTODY AND

DENIAL OF LEGAL CUSTODY WAS AGAINST THE MANIFEST WEIGHT OF THE

EVIDENCE, THERE WAS INSUFFICIENT EVIDENCE TO SUPPORT THE TRIAL COURT'S

FINDINGS AND THE EVIDENCE PRESENTED FAILED TO MEET THE REQUISITE CLEAR

AND CONVINCING STANDARD.

       {¶ 22} In Father's first and Mother's third and fourth assignments of error, they argue

that the juvenile court erred in granting permanent custody to BCDJFS and in terminating

their parental rights.

       {¶ 23} Before natural parents' constitutionally protected liberty interests in the care and

custody of their child may be terminated, the state is required to prove by clear and

convincing evidence that the statutory standards for permanent custody have been met.

Santosky v. Kramer, 455 U.S. 745, 759, 102 S.Ct. 1388 (1982). An appellate court's review

of a juvenile court's decision granting permanent custody is limited to whether sufficient

credible evidence exists to support the juvenile court's determination. In re Starkey, 150

Ohio App.3d 612, 2002-Ohio-6892, ¶16 (7th Dist.). A reviewing court will reverse a finding by

the juvenile court that the evidence was clear and convincing only if there is a sufficient

conflict in the evidence presented.       In re Rodgers, 138 Ohio App.3d 510, 520 (12th

Dist.2000).

       {¶ 24} Pursuant to R.C. 2151.414(B)(1), a court may terminate parental rights and

award permanent custody to a children services agency if it makes findings pursuant to a

two-part test. First, the court must find that the grant of permanent custody to the agency is

in the best interest of the child, utilizing, in part, the factors of R.C. 2151.414(D). Second, the

court must find that any of the following apply: the child is abandoned; the child is orphaned;

the child has been in the temporary custody of the agency for at least 12 months of a

consecutive 22-month period; or where the preceding three factors do not apply, the child
                                                -7-
                                                                       Butler CA2012-08-164
                                                                              CA2012-08-165

cannot be placed with either parent within a reasonable time or should not be placed with

either parent. R.C. 2151.414(B)(1)(a), (b), (c) and (d); In re E.B., 12th Dist. Nos. CA2009-10-

139; CA2009-11-146, 2010-Ohio-1122, ¶ 22.

       {¶ 25} The juvenile court found by clear and convincing evidence, and Mother and

Father do not deny, that M.P. has been in the temporary custody of BCDJFS for more than

12 months of a consecutive 22-month period as of the date the Agency filed the permanent

custody motion because the child had been placed with the foster family for 14 months.

However, Mother and Father dispute the juvenile court's finding that granting permanent

custody of M.P. to the Agency is in the child's best interest.

       {¶ 26} R.C. 2151.414(D)(1) provides that in considering the best interest of a child in a

permanent custody hearing, the court shall consider all relevant factors, including, but not

limited to the following:

              (a) The interaction and interrelationship of the child with the
              child's parents, siblings, relatives, foster caregivers and out-of-
              home providers, and any other person who may significantly
              affect the child;

              (b) The wishes of the child, as expressed directly by the child or
              through the child's guardian ad litem, with due regard for the
              maturity of the child;

              (c) The custodial history of the child, including whether the child
              has been in the temporary custody of one or more public children
              services agencies or private child placing agencies for twelve or
              more months of a consecutive twenty-two month period * * *;

              (d) The child's need for a legally secure permanent placement
              and whether that type of placement can be achieved without a
              grant of permanent custody to the agency;

              (e) Whether any of the factors in divisions (E)(7) to (11) of this
              section apply in relation to the parents and child.

       {¶ 27} With respect to the interaction of the child with her parents and foster

caregivers as set forth in R.C. 2151.414(D)(1)(a), the juvenile court found that M.P. was an

                                              -8-
                                                                        Butler CA2012-08-164
                                                                               CA2012-08-165

abused child while in Mother and Father's care. The juvenile court considered that the child

had numerous skeletal injuries, that when discovered by x-ray, were in various stages of

healing. The child suffered four rib fractures, a spinal fracture, left and right femur factures,

and left and right tibia factures. The juvenile court noted that the sources of M.P.'s extensive

injuries had still not been determined. During the permanent custody hearing, Father stated

that he had dropped the child on a paved surface when he tried to remove her from her car

seat. Despite Father's testimony that he dropped the child on one occasion, her injuries

indicated that the child had been victim to several injurious occurrences that happened at

various times in her young life.

       {¶ 28} The juvenile court also noted that Mother testified that Father told her that the

child had either fallen or had been dropped on more than one occasion while in his care.

Mother also testified that Father grabbed the child from her arms after he became angry that

Mother was holding the child rather than keeping her in the crib. However, Mother admitted

that she did nothing to seek medical treatment for the child, out of fear that she would be

reported to authorities or that the state would take the child from her care. However, Mother

indicated that only she and Father had provided care for the child, and neither Mother nor

Father could offer any explanation as to how the child could have been injured other than by

their own actions. As stated by the juvenile court, "once the state became involved, the

parents formed a united front that, for all intents and purposes, effectively prevented the

system from obtaining the information it needed to make a meaningful attempt at addressing

the cause of the removal of this child from their care."

       {¶ 29} The juvenile court also found that M.P. has been in the foster family's custody

and care since December 2009, and that she is bonded to them and doing well in their

custody. The foster family facilitated M.P.'s healing, and has also provided for her ongoing

health concerns regarding her flattened head and impaired tongue. When M.P. first was
                                               -9-
                                                                      Butler CA2012-08-164
                                                                             CA2012-08-165

placed with the foster family, she had to be held in a certain position to avoid causing her

pain. M.P.'s extensive injuries took four to six weeks to heal, and she received seven months

of physical therapy to help heal. She was also developmentally delayed in areas such as

crawling, and she had to wear a helmet because her head was flattened when she arrived in

foster care.

       {¶ 30} Since her time with the foster family, M.P. has developed rapidly. She is now "a

happy, playful" two-and-one-half-year-old child, who considers her foster home to be her

own. The child has bonded with her two foster siblings, and has very close relationships with

them. The child is also doing well in the day-care program she attends while the foster

mother works part-time. The record indicates that the child is integrated into the foster

family, and the family wants to adopt the child.

       {¶ 31} With respect to R.C. 2151.414(D)(1)(b), the juvenile court did not take into

consideration the child's wishes because at her age, the child is too young to indicate her

desires. However, the juvenile court noted that the child's GAL recommended placement of

the child in the permanent custody of BCDJFS.

       {¶ 32} With respect to R.C. 2151.414(D)(1)(c), the juvenile court found, and Mother

and Father agree, that M.P. has been in the custody of BCDJFS for more than 12 months of

a consecutive 22-month period, and had been with the foster family for 14 months as of the

time of the permanent custody motion. Moreover, the juvenile court noted that the child's

time in foster care has comprised "the majority of her life."

       {¶ 33} With respect to R.C. 2151.414 (D)(1)(d), the juvenile court found that M.P.

needs a legally secure permanent placement and that such placement cannot be achieved

without a grant of permanent custody to BCDJFS. The juvenile court specifically found that

no relatives or nonrelatives have filed motions requesting custody of the child. The court

therefore considered whether Mother or Father could provide the child with a legally secure
                                             - 10 -
                                                                       Butler CA2012-08-164
                                                                              CA2012-08-165

placement, and determined that they could not because either Mother or Father (or Mother

and Father both) abused the child extensively, and the child's health and safety could not be

guaranteed under the care of either of them.

       {¶ 34} Although Mother and Father submitted evidence that they had abided by the

terms of the case plan and that their supervised visits with the child went well, the juvenile

court noted that R.C. 2151.412(H) states that in the review of a case plan, "the child's health

and safety shall be the paramount concern." As both Mother and Father admitted that they

were the child's only caregivers, and would not otherwise explain how the child received her

extensive injuries, placing the child with Mother or Father would be contrary to her health and

safety concerns and therefore also contrary to the overriding goal of the case plan.

       {¶ 35} During a review hearing in 2010, the magistrate very clearly indicated the

importance of understanding how the child was injured. However, Mother and Father's

counsel indicated that "they would not * * * talk about what happened, what the incident was,

what did or did not happen." The court then warned the parties that without knowing how the

injuries occurred, it would be very difficult to determine whether placing the child back with

one or both of her parents was in the child's best interests, and that "having no information is

not an option." Despite the magistrate's warning early during the proceedings, neither

Mother nor Father ever gave the court the information it needed to determine that the

circumstances leading to the child's injuries would never again occur.

       {¶ 36} During the permanent custody hearing, the caseworker assigned to the case

stated the reason the Agency was seeking permanent custody of the child:

              Our problem is we don't know who caused the injuries to [M.P.]
              We don't have a definite answer of how those injuries occurred.
              The injuries were severe; there were multiple breaks, multiple
              fractures, and that's alarming to the agency. We're … Not
              knowing who caused the injuries, not knowing if the proper
              services have been offered to the parents, if the parents caused
              the injuries, if they allowed someone around the child that
                                             - 11 -
                                                                         Butler CA2012-08-164
                                                                                CA2012-08-165

              caused the injuries, there's just … there's still many unanswered
              questions that the agency cannot… in the best interest of [M.P.]
              does not feel comfortable putting [M.P.] back in that home.

As the juvenile court found, and we agree, returning the child to her parents would place her

in "an environment where she was seriously injured as a helpless infant."

       {¶ 37} It is possible that only one parent is responsible for M.P.'s injuries. However,

the record indicates that both parents were aware that M.P. was in pain for several days

before they finally took her to the hospital. Even if only one parent was at fault for the child's

injuries, returning the child to the other parent would not be warranted because Mother and

Father continue to reside together and they are each other's only support system in this

country. During the permanent custody hearing, the caseworker testified that Mother stated

that she did not know if she could trust Father, and that Mother stated she "didn't know" how

to ensure the child's safety if M.P. returned to Mother and Father.

       {¶ 38} The juvenile court also noted that Mother and Father are undocumented aliens,

with limited resources. While the juvenile court noted that both Mother and Father love the

child and have an attachment to her, neither have a support system in place, save Father's

adult son who lives in the area. While it would be possible for Mother to return to Mexico with

the child to live closer to family, the juvenile court noted that the child is an American citizen,

who had been fully ingratiated into an American family. Therefore, the juvenile court found

that the only way to obtain legally secure placement was to grant permanent custody to the

Agency.

       {¶ 39} The juvenile court noted that of the factors listed in R.C. 2151.414(E) regarding

whether it was possible to place the child with her parents, subsections eight and 15 applied.

The juvenile court first took into consideration whether "the parent has repeatedly withheld

medical treatment * * * from the child when the parent has the means to provide the

treatment," and found that Mother and Father withheld medical treatment repeatedly. As
                                               - 12 -
                                                                       Butler CA2012-08-164
                                                                              CA2012-08-165

previously discussed, the medical diagnosis of M.P.'s broken bones indicated that she

suffered several injuries, over an extended period of time. M.P. also had a bruise on her

abdomen which Mother saw every time she changed the child's diapers. However, neither

Mother nor Father took M.P. to the hospital to address these medical concerns. Nor did

Mother or Father seek medical attention for M.P.'s flattened head or her tongue impairment.

       {¶ 40} While Mother testified that she was aware of M.P.'s medical conditions, she

stated that she did not take the child for medical attention because she feared being reported

to authorities or having the child removed from her care. However, there is no indication in

the record that Mother or Father lacked the necessary means to provide medical care for

M.P. had they chosen to take her to the doctor.

       {¶ 41} The juvenile court further noted that R.C. 2151.414(E)(15) directs a court to

consider whether "the parent has committed abuse" as well as whether the "likelihood of

recurrence of the abuse * * * makes the child's placement with the child's parent a threat to

the child's safety." The juvenile court found this statutory section applicable to the current

case, and noted:

              although it remains unclear as to which parent abused this child,
              either mother did so and is now attempting to cast the blame on
              father, or father did so, and mother was complicit in attempting to
              avoid official involvement of the father and her child in the
              criminal justice and child protection systems, respectively.
              Neither of those conclusions leads logically to a conclusion that
              is favorable to the parents of this child.

              The nature of the abuse of this child was and is horrendous. Her
              arms and legs were broken. She had broken ribs and a fractured
              spine. When she would be picked up she would cry out in pain
              and she suffered in that manner over many weeks. When all of
              this happened, she was five months (or less) of age. Both
              parents neglected to obtain medical care for her in a timely
              fashion.

       {¶ 42} After reviewing the record, we find sufficient credible evidence to support the

juvenile court's decision to grant permanent custody of M.P. to BCDJFS. Mother's third and
                                             - 13 -
                                                                                   Butler CA2012-08-164
                                                                                          CA2012-08-165

fourth and Father's first assignments of error are overruled.

        {¶ 43} Father's Assignment of Error No. 2:

        {¶ 44} THE TRIAL COURT ERRED IN GRANTING THE BUTLER COUNTY

DEPARTMENT OF JOB AND FAMILY SERVICES, CHILD SERVICES DIVISIONS' MOTION

FOR PERMANENT CUSTODY AS REASONABLE EFFORTS WERE NOT MADE TO

REUNIFY THE CHILD WITH A FAMILY MEMBER.

        {¶ 45} Father argues in his second assignment of error that the juvenile court erred in

granting permanent custody to BCDJFS because the Agency had not made reasonable

efforts to place the child with a family member.

        {¶ 46} Except for a few narrowly defined statutory exceptions, R.C. 2151.419 requires

a children's service agency to make reasonable efforts to reunify a family prior to the
                                    1
termination of parental rights.         In re C.F., 113 Ohio St.3d 73, 2007-Ohio-1104, ¶ 21. While

the court is not required to make a reasonable efforts determination at a hearing on a motion

for permanent custody, this finding must have been made at other stages of the child-custody

proceeding. Id. at ¶ 42. In this case, the trial court made reasonable efforts findings after

hearings both prior to the hearing on the permanent custody motion and in its decision

granting permanent custody.

        {¶ 47} Essentially, Father argues that the Agency did not make reasonable efforts

because it did not investigate whether placing the child with a family member in Mexico was

possible. However, and as this court has stated, "in determining whether the agency made

reasonable efforts to prevent the removal of the child from the home, the issue is not whether



1. One such section, R.C. 2151.419(A)(2)(b), states that the court is not required to make the finding of
reasonable efforts when "the parent from whom the child was removed has repeatedly withheld medical
treatment or food from the child when the parent has the means to provide the treatment or food." Although the
juvenile court determined that Mother and Father had repeatedly withheld medical treatment despite having the
means to provide such, the court did not make that finding specific to R.C. 2151.419(A)(2)(b) so that this court
will review the juvenile court's determination of reasonable efforts as is required by R.C. 2151.419(A)(1).
                                                     - 14 -
                                                                      Butler CA2012-08-164
                                                                             CA2012-08-165

the agency could have done more, but whether it did enough to satisfy the reasonableness

standard under the statute." In re K.L., 12th Dist. No. CA2012-08-062, 2013-Ohio-12, ¶ 18,

citing In re K. M., 12th Dist. No. CA2004-02-052, 2004-Ohio-4152, ¶ 23. "Reasonable

efforts" does not mean all available efforts. Otherwise, there would always be an argument

that one more additional service, no matter how remote, may have made reunification

possible. In re K.L. at ¶ 18.

       {¶ 48} The record indicates that the Agency made reasonable efforts to reunite the

child with her parents, or even another family member. As the juvenile court noted, the

Agency provided Mother and Father with evaluative services, counseling, parenting

education, and case planning. BCDJFS also performed a home study on Father's grown

son, but the son failed the home study because the Agency was not able to complete a

comprehensive background check due to son's illegal alien status, and not having finger

prints on file. Also, the son resided with Mother and Father part of the time, which was an

unsafe environment for the child. The Agency also questioned who would provide care for

the child if the son or the son's girlfriend were working. It is unreasonable for Father to

expect the Agency to find relatives in another country and determine whether such placement

would be suitable for the child. This is true, especially given that no other family member

came forward as a possible placement, and not a single family member moved for custody of

the child, even though they had knowledge that the child had been removed from Mother and

Father's home. In fact, the only thing Mother's family suggested that Mother do was contact

the Mexican Consulate for assistance, which the Consulate declined to give.

       {¶ 49} Throughout this case, the juvenile court determined that the Agency was

making reasonable efforts to reunite the child with family members, and made the same

finding when making its permanent custody determination. The trial court did not err in

finding such, and Father's second assignment of error is overruled.
                                           - 15 -
                                                                      Butler CA2012-08-164
                                                                             CA2012-08-165

       {¶ 50} Father's Assignment of Error No. 3:

       {¶ 51} FATHER WAS DENIED HIS RIGHT TO DUE PROCESS AND EQUAL

PROTECTION AS INTERPRETERS WHO WERE NOT PROPERLY QUALIFIED AND/OR

BIASED WERE USED THROUGHOUT THE PROCEEDINGS.

       {¶ 52} Mother's Assignment of Error No. 2:

       {¶ 53} MOTHER WAS DENIED HER STATUTORY AND CONSTITUTIONAL RIGHTS

TO DUE PROCESS, EFFECTIVE ASSISTANCE OF COUNSEL, CONFRONTATION OF

WITNESSES AND EQUAL TREATMENT, MANDATING THAT THIS MATTER BE

REVERSED AND REMANDED.

       {¶ 54} In Father's third assignment of error and Mother's second assignment of error,

they argue that their due process rights were violated because the court did not appoint

skilled interpreters at the shelter care and permanent custody hearings.

       {¶ 55} According to R.C. 2311.14(B), "before entering upon official duties, the

interpreter shall take an oath that the interpreter will make a true interpretation of the

proceedings to the party or witness, and that the interpreter will truly repeat the statements

made by such party or witness to the court, to the best of the interpreter's ability." Evid.R.

604 also states, "an interpreter is subject to the provisions of these rules relating to

qualification as an expert and the administration of an oath or affirmation to make a true

translation." However, failure to object to a court's failure to administer an oath at the

beginning of the interpreter's involvement or qualify the interpreter waives that issue on

appeal. State v. Rosa, 47 Ohio App.3rd 172 (8th Dist.1988).

       {¶ 56} As previously stated, Mother and Father are Mexican and speak Spanish rather

than English. While there was no interpreter present during the shelter care hearing, The

record indicates that Mother and Father waived any argument regarding having an interpreter


                                            - 16 -
                                                                      Butler CA2012-08-164
                                                                             CA2012-08-165

present. Before the hearing began, the juvenile court noted that an interpreter was not

present. Counsel for Mother and Father then stated, "Judge, they don't need an interpreter

right now, Judge. We'll agree… I spoke with not only them but also with Children Services

and the Prosecutor, and the baby does have injuries that would make the temporary custody

to Butler County essential." Therefore, Mother and Father agreed to proceed with the shelter

care hearing without an interpreter, and waived on appeal any possible error.

       {¶ 57} The record indicates that the court appointed an interpreter at every stage of

the proceedings after the shelter care hearing, including skilled interpreters for the

adjudicatory hearing wherein Mother and Father stipulated that the child was abused. The

interpreter verified that Mother and Father knew what they were doing, and wished to

stipulate to the abuse. The court also appointed two interpreters for the permanent custody

hearing. The appointed interpreter who aided Mother and Father as witnesses was replaced

after Father's testimony as if on cross-examination during the state's case was completed, as

well as a portion of Mother's testimony, because there was some indication that the

interpreter was not relaying the testimony verbatim. The magistrate neglected to administer

the oath to the replacement interpreter at the moment the interpreter began to interpret

Mother's testimony. However, the magistrate did administer the oath before the interpreter

finished interpreting Mother's testimony.

       {¶ 58} Mother and Father now argue that the magistrate erred by not performing the

proper voir dire to determine whether the interpreter was qualified, and in not administering

an oath to the second interpreter until after he had already interpreted some of Mother's

testimony. However, Mother and Father did not object to the magistrate's failure to voir dire

or to the delay in giving the oath. Nor did Mother and Father ask the magistrate to strike any

testimony given with the aid of the first interpreter, nor did they object to the magistrate

considering the testimony as originally taken. Therefore, Mother and Father have waived
                                            - 17 -
                                                                       Butler CA2012-08-164
                                                                              CA2012-08-165

these issues on appeal. Moreover, neither Mother nor Father objected to the magistrate not

conducting a voir dire or waiting to administer the oath when they filed objections with the

juvenile court. Therefore, they have also waived these issues on appeal. Juv.R. 40(3)(b)(iv).

       {¶ 59} Because Mother and Father failed to object to the interpreter issue, we will

review for plain error. Plain error exists where there is an obvious deviation from a legal rule

that affected the party's substantial rights by influencing the outcome of the proceedings. In

re L.B.B., 12th Dist. No. CA2012-01-011, 2012-Ohio-4641, ¶ 8. "Plain error does not exist

unless it can be said that but for the error, the outcome would clearly have been otherwise."

Id., citing State v. Biros, 78 Ohio St.3d 426, 436 (1997).

       {¶ 60} After reviewing the record, the magistrate's failure to administer the oath to the

replacement interpreter until later in the proceedings and qualify the interpreter as an expert

did not amount to plain error. The overriding concern in this case has always been that the

child had multiple broken bones by the time she was five months old. Mother and Father

refused to disclose how the child received the injuries, and despite Mother's suggestion that

Father's actions led to the injuries, neither party agreed to name a perpetrator. Instead,

Mother and Father stood united during the pendency of the proceedings, and still resided

together at the time of the permanent custody hearing. Nothing during the testimony of

Mother or Father, whether or not it was translated word for word, indicated how the child

received her injuries or that any environment created by Mother and Father would be safe for

the child to return to.

       {¶ 61} Specifically, Mother and Father suggest that the first interpreter did not

understand the difference between the word "drop" or "fall" so that when Father testified that

the child had been dropped while in his care, it could have actually been that the child fell

while in his care. However, the magistrate noted that the child had either fallen or was

dropped while in Father's care, thus taking into consideration how either verb/action would be
                                             - 18 -
                                                                        Butler CA2012-08-164
                                                                               CA2012-08-165

indicative of Father's ability to take care of the child while she was in his care. Regardless of

whether the child fell or was dropped, the fact remains that neither Mother nor Father took

the child to the hospital and repeatedly failed to seek medical attention for the child.

         {¶ 62} Mother also takes issue with the fact that a BCDJFS worker, Claudine Recalde,

testified regarding conversations she had with Mother and Father when the child's injuries

were first reported to the Agency. Recalde, who is fluent in Spanish, was hired by the

Agency in part to specifically work with Spanish-speaking clients. Her specific job titles

include family resource specialist and Hispanic Liaison. Recalde testified that as a family

resource specialist, she supervised the visits between M.P. and Mother and Father. Recalde

also spoke with Mother and Father and the police during the investigation of the child's

injuries. She described one instance where she was present, along with a detective, a

BCDJFS caseworker, the doctor, and a hospital interpreter who was interpreting for the

doctor. Recalde testified that the doctor told Mother of all of the child's injuries and Mother

said that she did not know how the injuries could have occurred. Recalde testified that on

another occasion, Father told police that M.P. fell out of her car seat onto the pavement at

the grocery store. The majority of what Recalde testified to was therefore specific to either

her own observations of Mother, Father, and the child during the supervised visitation, or

regarded interactions with Mother and Father that had already been introduced on record

through physical evidence or other testimony.

         {¶ 63} While Mother argues that Recalde was not given the interpreter's oath or was

not qualified as an expert, the record indicates that Recalde appeared as a witness for the

state as an employee of the Agency and gave testimony regarding conversations she

personally had with Mother and Father as part of her employment duties. She was not,

however, called by the court to interpret Mother and Father's testimony as they gave it in

court.
                                              - 19 -
                                                                      Butler CA2012-08-164
                                                                             CA2012-08-165

       {¶ 64} As a witness, Recalde was permitted to recall the conversations she had with

Mother and Father, and the events that occurred during the investigation of the child's

injuries. In fact, the magistrate specifically directed Recalde to testify from her own memory

of the events, and to inform the court if she was unable to answer a question from her own

recollection. Recalde was subject to cross-examination, and Mother and Father could have

challenged any of Recalde's testimony regarding the investigation if she was relaying events

untruthfully or wrongfully based on any issues with interpreting Mother and Father's Spanish

into English. Moreover, as a BCDJFS employee, just as any other caseworker, Recalde's

testimony was judged by the magistrate regarding her credibility and what weight to give to

her testimony.

       {¶ 65} After reviewing the record, the results of the permanent custody hearing would

not have been different had the magistrate administered the oath to the replacement

interpreter immediately upon him taking over, had the trial court performed a vior dire, or had

the testimony elicited through the dismissed interpreter been stricken from the record. As

such, Mother's second and Father's third assignments of error are overruled.

       {¶ 66} Mother's Assignment of Error No. 1:

       {¶ 67} MOTHER WAS DENIED HER CONSTITUTIONAL RIGHTS TO DUE

PROCESS AND EFFECTIVE ASSISTANCE OF COUNSEL, MANDATING THAT THIS

MATTER BE REVERSED AND REMANDED.

       {¶ 68} Mother argues in her first assignment of error that she received ineffective

assistance of counsel because she did not have separate counsel during the shelter care

and adjudicatory hearing when the child was adjudicated abused.

       {¶ 69} The United States Supreme Court has stated that judicial scrutiny of an

ineffective assistance claim must be "highly deferential * * *." Strickland v. Washington, 466



                                             - 20 -
                                                                               Butler CA2012-08-164
                                                                                      CA2012-08-165

U.S. 668, 689, 104 S.Ct. 2052 (1984). The Strickland court also stated that a reviewing court

"must indulge a strong presumption that counsel's conduct falls within the wide range of

reasonable professional assistance." Id. The Strickland court established a two-part test

which requires an appellant to establish that first, "his trial counsel's performance was

deficient; and second, that the deficient performance prejudiced the defense to the point of

depriving the appellant of a fair trial." State v. Myers, 12th Dist. No. CA2005-12-035, 2007-

Ohio-915, ¶ 33, citing Strickland.

       {¶ 70} Regarding the first prong, an appellant must show that counsel's representation

"fell below an objective standard of reasonableness." Strickland, 466 U.S at 688. The

second prong requires the appellant to show "a reasonable probability that, but for counsel's

unprofessional errors, the result of the proceeding would have been different." Id. at 694.

       {¶ 71} Mother argues that she was denied the right to effective counsel because she

and Father had the same attorney at the beginning stages of the proceedings. Beginning

with the shelter care hearing and continuing thereafter, the magistrate specifically questioned

the prudence of one attorney representing both parents. However, Mother and Father
                                                                             2
specifically declined to have separate counsel appointed to represent Mother. Counsel told

the magistrate that there was no conflict in representing Mother and Father because

"everyone seems to be on the same page, or consistent," and that if any conflicts arose,

Mother could have separate counsel appointed.

       {¶ 72} Mother now argues that the results of the permanent custody determination

would have been different had she had separate counsel from the beginning. We disagree.

Despite Mother and Father having the same counsel at the shelter care hearing, the record is

undisputed regarding the child's injuries and that neither Mother nor Father would indicate


2. The record seems to indicate that Father retained the attorney who represented Mother and Father at the
beginning of the proceedings.
                                                  - 21 -
                                                                                  Butler CA2012-08-164
                                                                                         CA2012-08-165

who perpetrated the injuries. Even though Mother later testified that Father was abusive

toward her, dropped the child on multiple occasions, and once grabbed the child from her

arms during an argument, Mother also testified that she never saw Father do anything to

cause the child's broken bones and that she did not know how the child sustained multiple
                                 3
broken bones and fractures.          The record indicates that the parents presented a united front,

and questions still remain regarding the cause of the child's injuries.

        {¶ 73} We would also note that at the adjudicatory hearing, Mother, herself, stipulated

that the child was abused. Mother was asked directly whether she understood the nature of

the stipulation and what impact stipulating to abuse would have. Mother stated that she

understood what she was doing, and then stipulated that the child was abused. The

magistrate then dismissed the neglect and dependency charges. However, even if Mother

had her own counsel at the adjudicatory hearing, there is little doubt that the court would

have found the child to be abused, dependent, and neglected because the evidence was

undisputed that the child suffered from severe injuries, including a fractured spine, and that

Mother did nothing to seek medical treatment for the child until much later.

        {¶ 74} Moreover, Mother admitted that she left the child lying in the crib for extended

periods of time, thus requiring the child to wear a helmet to protect her flattened head. Also,

Mother indicated that she failed to seek the necessary surgery to have the child's tongue

repaired. Having separate counsel, even if separate counsel would have persuaded Mother

to testify to Father's abuse or dropping the child, would not have changed the fact that

Mother failed repeatedly to protect the child and seek medical attention.

        {¶ 75} Having reviewed the record, we do not find that Mother received ineffective

assistance of counsel because she and Father were jointly represented at the shelter care or


3. During his testimony at the permanent custody hearing, Father admitted to putting his hands on Mother, when
asked for more detail, Father asserted his Fifth Amendment right against self-incrimination.
                                                    - 22 -
                                                                Butler CA2012-08-164
                                                                       CA2012-08-165

adjudicatory phases of the proceedings. As such, Mother's first assignment of error is

overruled.

      Judgment affirmed.


      HENDRICKSON, P.J., and M. POWELL, J., concur.




                                         - 23 -